Citation Nr: 1134954	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for hypertension with left ventricular hypertrophy, rated as 40 percent disabling, prior to May 29, 2008 (close-out rating).  

2.  Entitlement to an increased disability rating for renal insufficiency with hypertension and left ventricular hypertrophy, also claimed as congestive heart failure, cardiomegaly, abnormal EKG, chronically low MCV'S, currently rated as 60 percent disabling.

3.  Entitlement to service connection for sleep apnea to include as due to the service connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to August 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled for a Travel Board hearing in May 2011, but he did not show up.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hypertension and Renal Insufficiency

In the instant case, RO had granted service connection for hypertension with left ventricular hypertrophy effective August 2000 and had assigned a disability rating of 20 percent.  The disability rating was increased to 40 percent effective March 2004.  In March 2007, the appellant filed a claim for an increased rating which was denied in a rating decision of September 2007.  The appellant disagreed with the decision and in an August 2009 rating decision, the RO granted service connection for renal insufficiency with hypertension and left ventricular hypertrophy, also claimed as congestive heart failure, cardiomegaly, abnormal EKG, chronically low MCV'S and assigned a 60 percent disability rating effective May 29, 2008.  The RO closed out the rating for hypertension with left ventricular hypertrophy effective May 29, 2008.  Consequently, that rating does not exist as of that date.  

Prior to the close-out rating, the RO has joined into a single rating hypertension and a cardiac finding.  However, the Board notes that under 38 C.F.R. § 7101, hypertension is to be rated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 7101, Note 3.  Therefore, it is unclear as to why the RO joined the heart finding and hypertension into one rating rather than assigning separate ratings.  Accordingly, on remand, the RO should provide a justification as to why left ventricular hypertrophy is not rated separately.  And, if no legal justification is available, the RO is to rate the cardiac finding separately from the hypertension.  In the alternative, the RO should refer the claim for extraschedular consideration since the rating criteria for hypertension do not contemplate cardiac findings.  The AOJ has the liberty to get an opinion as to whether the cardiac manifestations are indeed evidence of hypertensive heart disease.  

Sleep Apnea

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.  Thus, in this case, in order to warrant service connection for sleep apnea on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

The Veteran was afforded a VA examination in September 2007.  At the time, it was noted that a sleep study of December 2006 shows a mixed type of sleep apnea, severely obstructing.  It was noted the sleep apnea was of severe degree and that a spirogram in the past showed a borderline restrictive defect.  The examiner stated that hypertension has not been identified as a causative factor in sleep apnea syndromes, and thus, it is unlikely that the Veteran's sleep apnea is related to his hypertension.  

The Board notes that while the examiner provided an opinion that sleep apnea was not related to the service connected hypertension, the examiner did not provide an opinion as to whether the service-connected hypertension has aggravated the sleep apnea.  Furthermore, the opinion did not address the cardiac finding or the renal disease.  As noted above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen, supra.  Therefore, an opinion regarding whether the service connected hypertension has aggravated the sleep apnea is necessary prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide a justification as to why left ventricular hypertrophy is not rated separately.  And, if no legal justification is available, the RO is to rate the cardiac finding separately from the hypertension.  In the alternative, the RO should refer the claim for extraschedular consideration since the hypertension rating criteria do not contemplate cardiac manifestations.  The AOJ has the liberty to get an opinion as to whether the cardiac manifestations are indeed evidence of hypertensive heart disease.  

2.  The AOJ should obtain a VA medical opinion as to whether the service connected renal insufficiency with hypertension and left ventricular hypertrophy has caused or aggravated the sleep apnea.  The examiner should state specifically whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep apnea is increased in severity or aggravated by service-connected renal insufficiency, hypertension and/or left ventricular hypertrophy.  The claim folder should be made available to the examiner.  A complete rationale for any opinion rendered must be provided.  

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


